                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


LEAH ANN SIMONE,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:19-CV-41-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's objections to the M&R [D.E.
25] are OVERRULED, the conclusions in the M&R [D.E. 24] are ADOPTED, plaintiff's motion
for judgment on the pleadings [D.E. 19] is DENIED,'defendant's motion for judgment on the
pleadings [D.E. 21] is GRANTED, defendant's final decision is AFFIRMED, and this action is
DISMISSED.

This Judgment Filed and Entered on February 27, 2020, and Copies To:
Jonathan Blair Biser                                 (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
February 27, 2020                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
